DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 

Response to Arguments
3.	Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. Applicant has amended claims 1, 7, and 10 to incorporate the limitations (of cancelled claim 3) to claim the plurality of first emboss on the same line are at non-equidistant intervals with interval spacing high density areas and interval spacing low density areas being formed.  Applicant states the examiner has indicated Figure 6 of Floberg teaches this limitation.  Applicant argues Figure 6 does not show this configuration, but some longer emboss formed with a large number of non-similar . 

As to the argument that Floberg does not show the configuration of the first emboss formed on a first line and a plurality of second emboss formed on a second line where the first emboss is a long lengthy shape in a direction orthogonal to the MD direction, Applicant’s arguments are not persuasive.  Floberg teaches the first emboss 10 having a long lengthy shape as compared to the second emboss 11 –  Figures 5 and 6 and page 6, lines 8-12. The first elongated emboss 10 is formed on a first line as shown in Figure 6.  The first emboss 10 is formed on a first line and the second emboss 11 formed on a second 
    PNG
    media_image1.png
    550
    587
    media_image1.png
    Greyscale


Applicant has amended Claims 1, 7 and 10 to incorporate the limitation wherein the
plurality of first emboss on the same line are at non-equidistant intervals with interval spacing high density areas and interval spacing low density areas being formed. The Examiner has pointed to Figure 6 of Floberg as describing this limitation.  Applicant argues this configuration does not then teach a relationship of high density first emboss and low density of the first emboss on the same line.  The examiner respectfully disagrees. The first plurality of bond elements 10 are crimped (pressed, embossed) to form the high density areas and low density areas.  The high density and low density areas are on the same line as the high density areas 13 are present within the bond elements 10 and the low density areas 14 are present as the space between the bond elements 10.  The plurality of first emboss 10 on the same line are at non-equidistant intervals with interval spacing high density areas 13 having one interval spacing and interval spacing low density areas 14 having another interval spacing between the high density areas 13 (Figure 6; page 9, lines  5-13). Applicant’s arguments are not persuasive and the rejection is maintained.   



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Floberg WO 2012/036599.

As to claims 1 and 6, Floberg teaches an elastic material 20 comprising an elastic film, non-woven fabric laminated on both surfaces of the elastic film (page 2, lines 14-15; page 4, lines 1-2; page 5, lines 16-17), 

and crimped parts – created by bonding elements where the non-woven fabric and elastic film are crimped and indented and extension processing performed (page 5, lines 31-32)– the examiner understands the terms ‘crimped and indented’ to mean embossed as described in the printed application US 2019/0117469 (Abstract, paragraph 0005, 00012).  Floberg teaches the laminate having a crimped part (embossed part) prepared with two types of bonding elements including a plurality of first emboss 10 formed on a first line (the examiner will note the first line of embosses as shown in Figures 6, 7 as 10a) and a plurality of second emboss 11 formed on a second line (the examiner will note the second line of embosses as shown in Figures 6, 7 as 11a) - as discussed in the response to arguments above- beside the first line (Floberg page 2, lines 18-19; page 5, lines 22-24; page 6, lines 5-6; Figures 6 and 7)

wherein the first line 10a and second line 11a are in a direction diagonally intersecting the MD direction of the elastic film, - the examiner interprets the claim as limiting the second line in a direction diagonally intersecting the MD direction of the elastic film.  Nevertheless, Floberg does teach both the first and second lines of embossing diagonally intersect the MD direction of the elastic film as seen in Figures 6 and 7.

wherein the first emboss is a long lengthy shape in a direction orthogonal to the MD direction (page 6, lines 8-12; Figure 2a-2g) – where Floberg teaches the first emboss 10 have a part forming an angle of between 80 and 1000 to the MD direction (page 2, lines 20-21; page 5, line 22; Abstract; Figures 1, 5, and 6) and a 900 angle is orthogonal to the MD direction. Additionally, Floberg teaches the first emboss 10 having a long lengthy shape as compared to the second emboss 11 – Figure 6 and page 6, lines 8-12 as shown in the annotated figure 6 above.  The first emboss 10 is formed on a first line and the second emboss 11 is formed on a second line beside the first line as discussed above.  
The first line and second line are alternately placed (Figures 6 and 7), 

Floberg does not teach specifically teach at least a part of the intervals of adjacent first emboss on the same line are smaller than the intervals of adjacent second emboss on the same line.   However, Floberg teaches the second emboss (bonding elements) function to limit the extension in the MD of the apertures 12 (adjacent first emboss 10) and act as barriers for further rupture of the elastic film.  To achieve this function, Floberg teaches a length of the second emboss of no more than 1mm and should be located at a distance from the first emboss of between 1 and 7 mm (page 8, lines 19-31).  Thus, one having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the spacing between embossed elements needed so the laminate will adapt to the contours of the wearer and follow the movements of the wearer (page 11, lines 15-24)  while maintaining integrity of the laminate in use.  Additionally, one having ordinary skill in the art would be motivated to provide the claimed spacing between elements since the laminates are used in the same environment to solve the same problem of providing high resistance to puncture and to provide a soft and cloth-like feel to the laminate (page 13,  lines 20-25).

The first plurality of bond elements 10 are crimped (pressed, embossed) to form the high density areas and low density areas.  The high density and low density areas are on the same line as the high density areas 13 are present within the bond elements 10 and the low density areas 14 are present as the space between the bond elements 10.  The plurality of first emboss 10 on the same line are at non-equidistant intervals with interval spacing high density areas 13 having one interval spacing and interval spacing low density areas 14 having another interval spacing between the high density areas 13 (Figure 6; page 9, lines  5-13). 
As to claim 2, the plurality of first emboss 10 on the same line are arranged at equidistant intervals (Figure 7). As to claim 4, the examiner interprets the differing types of numbers of first emboss for the high density areas as a different number of first emboss elements in the high density region 13 as compared to the low density region14, in which case Floberg meets this limitation as it shows not emboss elements in the low density region (Figure 6; page 9, lines 5-13). As to claim 5, the second emboss is a long and lengthy shape – where Floberg teaches the length to width ratio of the second bonding elements is 1.5:1 which provides a longer dimension in the length than the width (page 7, lines 15-20).  The second emboss 11 intersects diagonally with the MD direction (Figures 6 and 7). As to claim 7, see the rejection of claim 1 supra.  Additionally, Floberg teaches cleavage is formed on the elastic film on at least a part of the space between adjacent first emboss on the same line – the examiner interprets cleavage as a split between the embossed portions, which is shown in area 14 in Figures 6 and 7.
. As to claim 9, the second emboss is a long and lengthy shape – where Floberg teaches the length to width ratio of the second bonding elements is 1.5:1 which provides a longer dimension in the length than the width (page 7, lines 15-20).  The second emboss 11 intersects diagonally with the MD direction (Figures 6 and 7). As to claim 10, see the rejection of claims 1 and 6, supra.  Additionally, Floberg teaches an underpants type sanitary article 1 comprising, a main body part 4 with an abdomen part 5 and back part 6 with both parts connected at crotch portion 19 and seams 15, the main body part being provided with a waist opening 7 part, the main body part being provided with a pair of leg openings (Figure 8), and the main body part being provided with an elastic part 20 (Floberg page 11, lines 20-33), 

As to claim 11, Floberg teaches at least a part between adjacent first emboss on the same line have cleavage – examiner interprets as a split between the embossed portions, which is shown in Figures 6 and 7.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781